Citation Nr: 0519012	
Decision Date: 07/13/05    Archive Date: 07/20/05

DOCKET NO.  02-07 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter




ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1950 to 
July 1952.  He died in September 2001.  The appellant is his 
surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied service connection for cause of the 
veteran's death.  In March 2003, the appellant testified 
before the undersigned Veterans Law Judge at a Board 
videoconference hearing.

The Board remanded this case in September 2003 for additional 
development, which subsequently was accomplished.  Thus, this 
case is properly before the Board.


FINDINGS OF FACT

1.  The veteran died in September 2001.  The causes of death 
were listed as renal failure caused by dehydration with an 
underlying cause of sepsis.

2.  At the time of the veteran's death, he was service-
connected for shell fragment wound scars on the left leg, 
right thigh, and right forearm.

3.  There is no competent and probative medical evidence of 
record establishing a causal connection between the veteran's 
death and his service-connected disabilities.  

4.  There is no competent and probative medical evidence 
showing that the veteran's death causing conditions are 
related to service.


CONCLUSION OF LAW

No disability incurred in or aggravated by service caused or 
contributed substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

Here, the RO notified the appellant of the information and 
evidence necessary to substantiate the claim and the 
respective responsibilities of each party for obtaining and 
submitting evidence by way of a November 2001 VA letter, 
prior to the February 2002 rating decision.  The appellant 
was notified of the evidence necessary to substantiate a 
claim of service connection for cause of death.  The RO also 
notified the appellant of the responsibilities of VA and the 
appellant in developing the record.  Specifically, the RO 
notified the appellant that VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
The RO notified the appellant of her responsibility to 
respond to VA's requests for specific information and to 
provide a properly executed release so that VA could request 
the records for her.  The RO also requested the appellant to 
advise VA of any additional evidence she considered relevant 
to her claim of service connection for cause of death, so 
that VA could help by getting that evidence.  The appellant 
was advised to submit any evidence in her possession.  The RO 
notified the appellant again in January 2004.

In a February 2002 rating decision, the April 2002 statement 
of the case, and the March 2005 supplemental statement of the 
case, the RO notified the appellant of the laws and 
regulations pertaining to service connection, and provided a 
detailed explanation why service connection for cause of 
death was not warranted under the applicable laws and 
regulations based on the evidence provided.

VA also must make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the evidence includes service medical 
records, private medical records dated from August 1993 to 
September 2001, including a September 2001 death certificate, 
and January 2002 and April 2002 private medical statements.  
The appellant testified at a Board hearing that the veteran 
sought VA treatment for psoriasis and subsequently received 
treatment for high blood pressure.  Although no VA records 
are reflected in the claims file, the Board finds that VA has 
no duty to obtain these medical records, as they are not 
pertinent to the appellant's claim.  All relevant medical 
records have been submitted; and there are no additional 
medical treatment records necessary to proceed to a decision 
in this case.

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  A medical examination is necessary 
when the record (1) contains competent evidence that the 
claimant has a current disability or persistent or recurrent 
symptoms of the disability; (2) contains evidence, which 
indicates that the disability or symptoms may be associated 
with the claimant's active duty; and (3) does not contain 
sufficient medical evidence for VA to make a decision.  See 
38 U.S.C.A. § 5103A(d).  

While the record shows that the veteran died of renal failure 
caused by dehydration, with an underlying cause of sepsis, as 
discussed below, there is no evidence that these conditions 
are related to any service-connected disabilities, or were 
otherwise incurred in or aggravated by service.  Under these 
circumstances, the VCAA's duty to assist doctrine does not 
require that a medical opinion be provided.  See Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not required 
to provide a medical examination absent a showing of a causal 
connection between the disability and service).  In this 
regard, there is no reasonable possibility that a VA 
examination would aid in substantiating the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.    

Upon a review of the claims folder, the Board finds that the 
appellant and her representative were notified of the 
evidence and information necessary to substantiate her claim 
for service connection; were notified of the respective 
responsibilities of VA and herself as it pertained to who was 
responsible for obtaining such evidence; and also were 
notified to submit all relevant evidence she had to the RO.  
Additionally, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the appellant in developing the facts 
pertinent to the issue of service connection is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

The appellant filed a claim of service connection for cause 
of the veteran's death in November 2001.  In support of her 
claim, she stated that the veteran had suffered from post-
traumatic stress disorder (PTSD) and anxiety from his wartime 
experiences in Korea.  On her VA Form 9, the appellant stated 
that the veteran was a combat veteran wounded in action and 
that he suffered both mentally and physically.  She noted 
that he had undiagnosed PTSD, hypertension, and depression 
from his war experiences, which progressively worsened and 
ultimately led to his death.  She also indicated that his 
private physician clearly outlines this progression.  She 
testified at a March 2003 Board hearing that although the 
veteran was service-connected for shell fragment wounds to 
his left leg and right thigh, she thought that he should have 
been service-connected for other disabilities, including a 
back problem and PTSD.  She recalled that the veteran had 
trouble sleeping and nightmares, and never wanted to discus 
his experiences in Korea.  She also recalled that his back 
would bother him a lot so that he could not keep a garden or 
work, because he could not stoop down very well.  She further 
testified that the veteran's leg has always been very 
sensitive from nerve damage caused by the shrapnel wound and 
that he did not have normal mobility, and gained a lot of 
weight.  She asserted that this lack of mobility aggravated 
the veteran's hypertension, which became a major contributory 
cause of his death.  She also noted that he was depressed a 
lot.  The veteran's daughter testified that although the 
veteran was never diagnosed with PTSD, this disorder was 
mislabeled when the veteran got out of service.  In sum, the 
appellant contends that the veteran's causes of death are 
directly related to his service, thus entitling her to 
disability compensation as a surviving spouse.

The surviving spouse of a veteran who had a service-connected 
disability that was the principal or contributory cause of 
his death, which occurred after December 31, 1956, may be 
eligible for VA death benefits.  See 38 U.S.C.A. § 1310(a); 
38 C.F.R. § 3.312(a).  In order to establish service 
connection for the cause of the veteran's death, the evidence 
must establish that the service-connected disability was 
either the principal or a contributory cause of death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related to the cause of 
death.  For a service-connected disability to constitute a 
contributory cause of death it must be shown that it 
contributed substantially or materially; it is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases, including arthritis and 
psychoses, become manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 
 
The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The September 2001 death certificate shows that the veteran 
died of renal failure caused by dehydration with an 
underlying cause of sepsis.  

At the time of the veteran's death, he was service-connected 
for shell fragment wound scars on the left leg, right thigh, 
and right forearm for injuries received in combat.  As noted, 
the appellant contends that other disorders related to 
service also substantially contributed to cause the veteran's 
death, including PTSD, depression, and back problems.   

The service medical records do not show any findings relating 
to renal failure, dehydration, sepsis, psychoses, or back 
injuries.

A June 1993 private treatment report shows a diagnosis of 
degenerative disc disease.  It was noted that the veteran had 
high blood pressure and a family history of heart disease.  A 
September 1994 treatment report also shows multilevel lumbar 
spondylosis with severe degenerative disc disease L5-S1.

A June 2001 private hospital summary report shows that the 
veteran was admitted with a diagnosis of hypertensive 
cerebrovascular hemorrhage, diabetes, elevated cholesterol, 
proteinuria, probably hypertensive nephropathy, and was found 
to be a chronically non-compliant patient.

A September 2001 private hospital discharge summary report 
shows that the veteran was admitted into a living center 
after suffering a stroke in July 2001.  On nursing rounds, 
the veteran was found to be depressed and was started on an 
antidepressant.  The veteran subsequently was admitted to the 
Intensive Care Unit and later died in September 2001.  The 
cause of death listed on this record was acute renal failure 
secondary to acute tubular necrosis secondary to sepsis and 
dehydration with some contribution of lactic acidosis.  The 
same private physician who signed the veteran's death 
certificate signed this report.

In January 2002, the same private physician submitted a 
letter stating that the veteran had been his patient since 
July 1993 and that the veteran's medical problems included 
chronic back and leg pain, which appeared to be related to 
injuries sustained in Korean service.  He noted that the 
veteran also had hypertension, which was aggravated by the 
veteran's inability to maintain a good weight due to chronic 
back and leg pain with immobility, and depression/PTSD.  He 
asserted that the depression was a major problem because the 
veteran was noncompliant with medical recommendations for 
medications and follow-up visits and ultimately died of 
complications from an intracranial hemorrhage produced by 
uncontrolled blood pressure.  He noted that while the 
hemorrhage that ultimately led to the veteran's untimely 
death was not directly service-related, the factors that 
prevented adequate treatment, control, and prevention of that 
hemorrhage were clearly related to his service and injuries 
sustained in Korea.

An April 2002 letter from the same physician shows that he 
found that the Board did not understand the element of 
service connection he felt was involved in the veteran's 
death.  He noted again that the veteran died of 
cerebrovascular hemorrhage brought on by chronic 
hypertension.  He found that although the final cause of 
death listed on his death certificate was dehydration, 
sepsis, and renal failure, this was the result of the massive 
stroke and hemorrhage.  He stated that hypertension was 
weight-induced and aggravated by chronic inactivity, and that 
inactivity and weight were the result of years of chronic 
back and leg pain secondary to injuries sustained in Korean 
War service.  He indicated that they were unable to alleviate 
the veteran's pain sufficiently to allow him to exercise and 
control his weight and his hypertension; and that in 
addition, his chronic depression produced an apathetic state, 
which resulted in non-compliance with treatment 
recommendations.

Upon review of the record, the Board finds that the medical 
evidence of record does not show that the veteran's causes of 
death are related to service. 

First, the medical evidence does not show that the veteran's 
service-connected shell fragment wound scars on the legs and 
right forearm were the principle or contributory causes of 
death.  The private physician stated in his January 2002 and 
April 2002 letters that the veteran's leg condition prevented 
mobility, which in turn aggravated his hypertension, which in 
turn caused an intracranial hemorrhage, which caused his 
death.  The physician acknowledged in January 2002 that the 
veteran's death was caused by medical problems that are not 
directly related to service, but which he contended were 
aggravated by his service-connected leg scars.  However, 
these statements do not show a causal connection, but rather 
establish that the service-connected disabilities casually 
shared among many other medical problems in producing death.  
A June 2001 hospital summary shows that shortly before his 
death, the veteran had a diagnosis of hypertensive 
cerebrovascular hemorrhage, diabetes, elevated cholesterol, 
proteinuria, probably hypertensive nephropathy, and was found 
to be a chronically non-compliant patient.  The record also 
shows a family history of heart disease.  In September 2001, 
the veteran died of acute renal failure, secondary to acute 
tubular necrosis, secondary to sepsis and dehydration with 
some contribution of lactic acidosis.  The death certificate 
similarly shows the causes of death to be renal failure due 
to dehydration, with an underlying cause of sepsis.  Although 
the private physician found there to be some relationship 
between the veteran's service-connected leg scars and his 
massive stroke and hemorrhage, which led to death causing 
renal failure, dehydration, and sepsis, this is too remote of 
a relationship to establish that the leg scars caused or 
materially and substantially contributed to cause death.  See 
38 C.F.R. § 3.312.  There are no other medical opinions of 
record addressing any relationship between the service-
connected conditions and the cause of death.  

Second, the medical evidence does not show that the veteran's 
death was caused by any other disabilities related to 
service.  The private physician stated in April 2002 that the 
veteran's back disability prevented mobility, which 
contributed to his hypertension, which contributed to his 
death.  He also found that the veteran had depression and 
PTSD, which contributed to his non-compliance with 
medication.  There is no probative medical evidence showing 
that the veteran's back disability was related to service.  
Although the physician stated in January 2002 that chronic 
back pain "appeared to be related to injuries sustained in 
Korean service," he did not give any reason for this 
conclusion based on sound medical principles.  Specifically, 
he did not acknowledge that there are no findings in the 
service medical records for a back injury or disability, or 
that the first diagnosis of a back disability was not until 
1993, which is many years after service.  Thus, the Board 
considers this opinion to be purely speculative in nature, 
and insufficient by itself to satisfy the medical nexus 
requirement.  See 38 C.F.R. § 3.159(a)(1); Bloom v. West, 12 
Vet. App. 185, 187 (1999); Dixon v. Derwinski, 3 Vet. App. 
261 (1992); Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
There also are no medical findings showing a relationship 
between depression or PTSD and service.  The first diagnosis 
of depression was not until 2001; and the record does not 
show a probative diagnosis of PTSD.  Even in light of the 
veteran's combat experience, merely stating that the veteran 
had PTSD is not sufficient for establishing a diagnosis.  See 
38 C.F.R. § 4.125(a); Clyburn v. West, 12 Vet. App. 296, 303 
(1999).  Moreover, even if the veteran's back disability and 
psychoses were service-connected, the physician's contentions 
do not show that the back disability and depression/PTSD 
caused death or substantially and materially contributed to 
cause death.  See 38 C.F.R. § 3.312.

Although the appellant has argued that the veteran's death 
was caused by his shell fragment wound scars, anxiety, PTSD, 
and his back disability, which she contends are all related 
to his service, this is not a matter for an individual 
without medical expertise.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

In sum, the Board finds that the preponderance of the 
evidence is against the appellant's claim.  Thus, the claim 
of service connection for cause of death is denied.  In 
making this decision, the Board has considered the benefit of 
the doubt doctrine, but it does not apply.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for cause of death is 
denied.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


